Citation Nr: 1448447	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  14-04 368	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for acute myeloid leukemia (AML), to include as due to toxic exposure.

2. Entitlement to service connection for myelodysplastic disease, to include as due to toxic exposure.

3. Entitlement to service connection for heart disease, to include as due to toxic exposure.

4. Entitlement to service connection for ulcerative colitis, to include as due to toxic exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In September 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file. At that time, the Veteran requested that the record be held open for 60 days to allow for the submission of additional evidence.  The evidence referred to was not submitted, but the period has expired and the claims will be adjudicated.

The issues of entitlement to service connection for myelodysplastic disease, ulcerative colitis, and heart disease are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's AML is the result of his military service.




CONCLUSION OF LAW

The criteria for service connection for AML have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Facts and Analysis

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidence shows that the Veteran was a firefighter in service and helped to fight a jet-fuel/benzene fire aboard his ship, resulting in clear benzene exposure in service.  He has a diagnosis of AML.  His treating physician for the condition has submitted a written statement that studies shows a direct link between exposure to benzene in fuel and the development of AML, and asserting that the Veteran should therefore be service-connected for this disability.  The Veteran has also submitted copies of medical journal articles which state that benzene is a known carcinogen and causes leukemia and AML specifically.  

Inasmuch as the basic elements of service connection have been met, the Veteran is entitled to service connection for AML as a result of his demonstrated exposure to benzene in service.


ORDER

Entitlement to service connection for AML is granted.


REMAND

The Veteran seeks service connection for myelodysplastic disease, heart disease, and ulcerative colitis, which he attributes to his exposure to benzene in service.  The record does establish that such exposure occurred, but the Veteran has not been afforded a VA examination to evaluate the claimed disabilities or provide an opinion of etiology.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the low threshold standard of McLendon has been met and VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Afford the Veteran an appropriate VA examination(s) to determine whether it is at least as likely as not (probability 50 percent or greater) that his current myelodysplastic disease, ulcerative colitis, or heart disease, was incurred in or aggravated by his military service, to include as a result of conceded benzene exposure in service.  The examiner(s) should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


